DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A new examiner has been assigned to this application. Please take note of the change.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, 16, and 17 in the reply filed on 10 May 2022 is acknowledged.  Examiner has reviewed the prior restriction requirement, and withdrawn it. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, 12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,708,086 (“DePue”).
As to claims 1, 2, 4, 8, 16, and 17, DePue teaches a waterborne (aqueous) basecoat (title). As an example, DePue teaches coating compositions II and III (16:30-18:11). Each of these coating compositions comprises an acrylic emulsion resin, which is a latex, thus microgel dispersion. DePue teaches slurries (pastes) of chromated aluminum flake pigment (an effect pigment as required by claim 2) with a binder, coating II a HEEU polar functional compound, and in Coating III, a phosphate compound. Each of these compounds is formed from an isocyanate functional acrylic copolymer, thus a polymer of olefinically unsaturated monomers (12:38-66), where the HEEU polar functional compound is modified with methoxypolyethylene glycol and hydroxyethyl ethylene urea (example 5, 13:45-67), and the phosphate ester copolymer is modified with methoxy polyethylene glycol and polyphosphoric acid (example 6, 14:1-20), such that these binders had polyethylene glycol (polyethylene oxide) groups that are the same type as recited in claims 4 and 16, thus functional groups for nonionic stabilization in water, and urea and/or phosphorus containing groups, and are thus paste binders. Both coating compositions II and III are devoid of synthetic phyllosilicates as required by claims 1, 8, and 17.
As to claims 5-7, coating composition II is formed by polymer modified by hydroxyethyl ethylene urea (example 5), which provides a urea containing group of formula (C) where R3 is hydrogen, R2 and R4 are organic radicals forming a ring structure, and R1 is a divalent organic group linking to the polymer as required by claims 5 and 7. Coating composition III uses a binder formed by modifying polymer with polyphosphoric acid, which would provide a phosphoric acid functionality having formula (B) where A4 is a hydroxyl group, as required by claims 5 and 6.
As to claims 12 and 15, DePue teaches the method for applying one or more coats of the basecoat on a substrate, drying without curing, applying clearcoat layer, then curing to provide a multicoat film (11:38-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,708,086 (“DePue”).
The discussion of DePue with respect to claim 1 is incorporated by reference. 
DePue does not exemplify the coating having both color and effect pigments; however, DePue teaches the dispersant polymers used to make the paste may be used with color pigments (10:23-33), and as such, the use of both color and effect pigments in a paste is an obvious modification suggested by DePue.

Claim(s) 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,708,086 (“DePue”) in view of WO 2016/116299 A1 (“Corten”).
WO 2016/116299 A1 was made of record with applicant’s IDS dated 28 September 2020. The references to WO 2016/116299 A1 refer to the US National stage publication US 2018/0265711 A1.
As to claims 9-11, the discussion of DePue with respect to claim 1 is incorporated by reference. DePue does not teach a particle size of the dispersion as required by claim 9, the manner of making the dispersion as required by claims 10 and 11. Corten teaches a pigmented aqueous basecoat composition containing an aqueous dispersion (abstract). Corten teaches the dispersion is an acrylate dispersion (see all examples showing polymerization of acrylate monomers), and a small particle size (para. 0035, on the order of 150-280 nm). Corten teaches the dispersion is prepared by radical emulsion polymerization (paras. 0019-0034). Corten teaches the polymeric dispersion, that is a microgel, is formed by multistage polymerization of mixtures (A), (B), and (C) (paras. 0019-0034), polymers from mixture (A) having a Tg of 10 to 55 degrees C (paras. 0021), the mixture of monomers (B) having a Tg from -35 to 12 degrees C (para. 0032), and the polymer formed from monomer mixture (C) has a Tg from -50 to 15 degrees C (para. 0034), all ranges being within the recited ranges of claim 11. Corten teaches that this dispersion provides target flop for effect finishes, and can be processed by electrostatic means, and provides good storage stability and adhesion and prevention of blisters and swelling (paras. 0016-0018). As such, it would be obvious to a person of ordinary skill in the art to modify the composition of DePue, using the dispersion of Corten, so as to provide the recited properties of claims 9-11, due to the advantages taught by Corten in basecoat formulation.
As to claim 14, the discussion of DePue with respect to claim 12 is incorporated by reference. DePue teaches electrostatic and spray application (11:38-42), but does not explicitly discuss exclusively electrostatic spraying. However, Corten teaches similar basecoat materials using acrylic dispersion, and Corten teaches electrostatic spray application of the basecoat (para. 0216). As such, given the teaching of Corten that such compositions may be electrostatically sprayed, this process is an obvious modification of the coating treatment of DePue.

Claim(s) 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,708,086 (“DePue”) in view of US 2003/0175434 (“Wegner”).
The discussion of DePue with respect to claim 12 is incorporated by reference. As to claim 13, DePue teaches the method for applying one or more coats of the basecoat on a substrate, drying without curing, applying clearcoat layer, then curing to provide a multicoat film (11:38-65), thus jointly curing the layers.
DePue does not discuss that the substrate is a cured electrocoat system, but that the system is suitable on automobile bodies (11:40-42). Wegner teaches two layer basecoat/clearcoat application on metal substrates, and in particular for automotive purposes, that such metal substrate may be primed over a cured electrodeposition coating (para. 0024), and as such, the use of cured electrocoated substrate is an obvious modification of the process taught by DePue.

Claim(s) 1-6, 8-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/116299 A1 (“Corten”) in view of US 5,320,673 (“Carpenter”).
WO 2016/116299 A1 was made of record with applicant’s IDS dated 28 September 2020. The references to WO 2016/116299 A1 refer to the US National stage publication US 2018/0265711 A1.
	As to claims 1, 2, 8, and 17, Corten teaches a pigmented aqueous basecoat composition containing an aqueous dispersion (abstract). Corten teaches the dispersion is an acrylate dispersion (see all examples showing polymerization of acrylate monomers), and a small particle size (para. 0035, on the order of 150-280 nm) and having a gel content (para. 0139), thus this can be considered a microgel.
	Corten teaches the basecoat should include a thickener, and while compositions not containing phyllosilicates are not exemplified, Corten teaches that organic thickeners may be used in lieu of phyllosilicates (para. 0196) as required by claims 1, 8, and 17.
	Corten teaches the use of color and effect pigments (para. 0148) as required by claims 1 and 2, but does not teach the use of the pigment in the paste binder as recited. However, Carpenter teaches the utility of forming pigment pastes of pigments, including metallic flake effect pigments in a paste with a binder for aqueous coating formulations, specifically using a polymer having a functionality of a silicon or phosphorus containing group and a stabilizing substituent (2:60-3:5), where the stabilizing substituent provides stability in water (4:19-21). Carpenter particularly prefers the polymeric backbone having these functionalities being acrylic (5:45-49; 19:30-60, showing synthesis of acrylic polymer with pendant functionality), thus a polymer of olefinically unsaturated monomers. Carpenter teaches the use of pigments in this binder improves dispersion in aqueous environments and color developments (3:39-41). 
As such, it would be obvious to modify the basecoat of Corten, using organic thickeners in lieu of phyllosilicates, further using a paste binder for inorganic (color) and metallic flake pigment, as taught by Carpenter to provide excellent stability and color development.
As to claim 3, Corten teaches the use of color and effect pigments (para. 0148).
As to claims 4 and 16, Corten teaches does not teach the polymer having the stabilization functional groups. However, Carpenter teaches paste binders for pigments having a stabilizing groups having polyalkylene oxide, and specifically polyethylene oxide units (3:30-39; examples, such as 19:50-58, using MPEG substituent).
As to claims 5 and 6, Corten does not teach the polymer having the functional groups; Carpenter, however, teaches a dispersing aid having the recited functional groups (A) and/or (B) with A1 to A4 defined in the same manner as recited (3:1-12). 
As to claim 9, Corten teaches a preferred particle size of the polymer in the dispersion of 150-280 nm (para. 0035).
As to claim 10, Corten teaches the dispersion is prepared by radical emulsion polymerization (paras. 0019-0034).
As to claim 11, Corten teaches the polymeric dispersion, that is a microgel, is formed by multistage polymerization of mixtures (A), (B), and (C) (paras. 0019-0034), polymers from mixture (A) having a Tg of 10 to 55 degrees C (paras. 0021), the mixture of monomers (B) having a Tg from -35 to 12 degrees C (para. 0032), and the polymer formed from monomer mixture (C) has a Tg from -50 to 15 degrees C (para. 0034), all ranges being within the recited ranges.
As to claims 12 and 15, Corten teaches the recited method for application onto a substrate to form a multicoat paint system (paras. 0206-0212).
As to claim 14, Corten teaches electrostatic spray application of the basecoat (para. 0216).

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/116299 A1 (“Corten”) in view of US 5,320,673 (“Carpenter”) as applied to claim 12, further in view of US 2003/0175434 (“Wegner”).
As to claim 13, Corten teaches application of the basecoat to a precoated metal substrate (para. 0275), and teaches that the layers a jointly cured. However, Corten does not state that the metal substrate is a cured electrocoat system. Corten teaches the process for applying in this manner is from DE 10043405 C1 (para. 0003), which is a German language equivalent to US 2003/0175434 (“Wegner”). Wegner teaches two layer basecoat/clearcoat application on metal substrates, and in particular for automotive purposes, that such metal substrate may be primed over a cured electrodeposition coating (para. 0024), and as such, the use of cured electrocoated substrate is an obvious modification of the process taught by Corten in view of Carpenter.

Claim(s) 1-5, 7-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/116299 A1 (“Corten”) in view of US 5,270,399 (“Czornij”).
WO 2016/116299 A1 was made of record with applicant’s IDS dated 28 September 2020. The references to WO 2016/116299 A1 refer to the US National stage publication US 2018/0265711 A1.	As to claims 1, 2, 8, and 17, Corten teaches a pigmented aqueous basecoat composition containing an aqueous dispersion (abstract). Corten teaches the dispersion is an acrylate dispersion (see all examples showing polymerization of acrylate monomers), and a small particle size (para. 0035, on the order of 150-280 nm) and having a gel content (para. 0139), thus this can be considered a microgel.
	Corten teaches the basecoat should include a thickener, and while compositions not containing phyllosilicates are not exemplified, Corten teaches that organic thickeners may be used in lieu of phyllosilicates (para. 0196) as required by claims 1, 8, and 17.
	Corten teaches the use of color and effect pigments (para. 0148) as required by claims 1 and 2, but does not teach the use of the pigment in the paste binder as recited. However, Czornij teaches the utility of forming pigment pastes of pigments (7:55-7:60), including metallic and color pigments (7:45-50, listing carbon black and aluminum flake) for aqueous basecoat formulations (8:3-5), specifically using a dispersant polymer. This polymer is formed from ethylenically unsaturated monomers (claim 1), where the polymer is functionalized with polyalkylene glycol homopolymer, and urea containing compound, thus forming a polymer of olefinically unsaturated monomers having polyalkylene glycol (thus polyalkylene oxide) homopolymers that provide solubilization (claim 1), thus nonionic stabilization in water, and a urea group (Czornij, claim 1). Czornij teaches the use of pigments with this polymer in paste, thus paste binder improves dispersion in aqueous environments (1:47-52). 
As such, it would be obvious to modify the basecoat of Corten, using organic thickeners in lieu of phyllosilicates, further using a paste binder of the recited formula for inorganic (color) and metallic flake pigment, as taught by Czornij to provide stability and color development.
As to claim 3, Corten teaches the use of color and effect pigments (para. 0148).
As to claims 4 and 16, Corten teaches does not teach the polymer having the stabilization functional groups. However, Czornij teaches paste binders for pigments having a stabilizing groups having polyalkylene glycol (polyalkylene oxide) claim 1, and specifically polyethylene oxide units (4:27-40; for example, 10: 27-30, showing functionalization with methoxy polyethylene glycol).
As to claims 5 and 7, Corten does not teach the polymer having the functional groups; Cjornij, however, teaches a dispersing aid having the recited functional group (C) (4:60-68) with R groups with defined in the manner within the recitation for the recited corresponding substituents R1-R4 (5:1-15). 
As to claim 9, Corten teaches a preferred particle size of the polymer in the dispersion of 150-280 nm (para. 0035).
As to claim 10, Corten teaches the dispersion is prepared by radical emulsion polymerization (paras. 0019-0034).
As to claim 11, Corten teaches the polymeric dispersion, that is a microgel, is formed by multistage polymerization of mixtures (A), (B), and (C) (paras. 0019-0034), polymers from mixture (A) having a Tg of 10 to 55 degrees C (paras. 0021), the mixture of monomers (B) having a Tg from -35 to 12 degrees C (para. 0032), and the polymer formed from monomer mixture (C) has a Tg from -50 to 15 degrees C (para. 0034), all ranges being within the recited ranges.
As to claims 12 and 15, Corten teaches the recited method for application onto a substrate to form a multicoat paint system (paras. 0206-0212).
As to claim 14, Corten teaches electrostatic spray application of the basecoat (para. 0216).

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/116299 A1 (“Corten”) in view of US 5,270,399 (“Czornij”) as applied to claim 12, further in view of US 2003/0175434 (“Wegner”).
As to claim 13, Corten teaches application of the basecoat to a precoated metal substrate (para. 0275), and teaches that the layers a jointly cured. However, Corten does not state that the metal substrate is a cured electrocoat system. Corten teaches the process for applying in this manner is from DE 10043405 C1 (para. 0003), which is a German language equivalent to US 2003/0175434 (“Wegner”). Wegner teaches two layer basecoat/clearcoat application on metal substrates, and in particular for automotive purposes, that such metal substrate may be primed over a cured electrodeposition coating (para. 0024), and as such, the use of cured electrocoated substrate is an obvious modification of the process taught by Corten in view of Czornij.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764